                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

THOMAS MOWREY,

               Plaintiff,

v.                                                                   No. 2:19-cv-00307-KRS

ADOBE DELI LLC,
VAN H. JACOBSEN, and
VICTORIA L. JACOBSEN,

               Defendants.

     ORDER FOR SERVICE, DENYING SECOND MOTION TO PROCEED IN FORMA
       PAUPERIS AND MOTION FOR DEFAULT JUDGMENT, AND GRANTING
                  PERMISSION TO FILE ELECTRONICALLY

        THIS MATTER comes before the Court on Plaintiff's Application to Proceed in District

Court Without Prepaying Fees or Costs, Doc. 10, filed September 5, 2019 ("Application"),

Plaintiff's Motion for Default Judgment, Doc. 9, filed June 18, 2019, and Plaintiff's Request of

Useage, [sic] Doc. 8, filed May 2, 2019.

Application to Proceed In Forma Pauperis

        Plaintiff has filed two Applications to proceed in forma pauperis in this case. The second

Application is unsigned and presents financial information which is essentially the same as in the

first Application. See Doc. 6, filed April 12, 2019.

        The Court denies the second Application as moot because the Court has granted Plaintiff's

first Application to proceed in forma pauperis. See Doc. 7, filed May 1, 2019. The Court reminds

Plaintiff that he must sign every document he files in this case. See Fed. R. Civ. P. 11(a) ("Every

pleading, written motion, and other paper must be signed . . . by a party personally if the party is

unrepresented").
Service on Defendants

       Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915 which provides that

the “officers of the court shall issue and serve all process, and perform all duties in [proceedings

in forma pauperis]”). 28 U.S.C. § 1915(d).

       The Court ordered the Clerk of the Court to notify Defendants, at the addresses provided

by Plaintiff in his Complaint, that an action has been commenced and request that Defendants

waive service pursuant to Fed. R. Civ. P. 4(d). See Doc. 7 at 3. The Clerk mailed the Notice,

Request to Waive Service, and copies of the Complaint to Defendants on May 2, 2019. Because

none of the Defendants have returned the waiver within the 45-day period ordered by the Court,

the Court orders the Clerk to direct the United States Marshal to serve a copy of the summons and

Complaint on Defendants.

Motion for Default Judgment

       The denies Plaintiff's Motion for Default Judgment as premature because Defendants have

not been served.

Motion for Usage

       Plaintiff "[r]request usage of the CM/ECF system for case log as Pro Se." Doc. 8. The

Court grants Plaintiff permission to file electronically. Plaintiff shall familiarize himself with the

procedures in the CM/ECF Administrative Procedures Manual. Failure to comply with those

procedures may result in revocation of permission to file electronically.

       IT IS ORDERED that:

       (i)     Application to Proceed in District Court Without Prepaying Fees or Costs, Doc. 10,

               filed September 5, 2019, is DENIED as moot.




                                                  2
       (ii)    Plaintiff's Motion for Default Judgment, Doc. 9, filed June 18, 2019, is DENIED

               as premature.

       (iii)   Plaintiff's Request of Usage, Doc. 8, filed May 2, 2019, is GRANTED. The Clerk

               shall mail a copy of the CM/ECF Administrative Procedures Manual to Plaintiff.

       (iv)    The Clerk of the Court shall direct the United States Marshal to serve Defendants

               with a summons and a copy of the Complaint at the following addresses: 1

               Adobe Deli LLC
               2970 Lewis Flats Road
               Deming, New Mexico 88031

               Van H. Jacobsen
               3970 Lewis Flats Road
               Deming, New Mexico 88031

               Victoria L. Jacobsen
               3970 Lewis Flats Road
               Deming, New Mexico 88031



                                            _____________________________________
                                            UNITED STATES MAGISTRATE JUDGE




1
 Plaintiff provided the addresses with the two street locations, 2970 and 3970. See Complaint at
2, 4, Doc. 1, filed April 3, 2019.
                                               3
